FILED
                           NOT FOR PUBLICATION                             APR 04 2014

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ALICE CASTLE,                                    No. 12-56603

              Plaintiff - Appellant,             D.C. No. 3:10-cv-02099-JAH-
                                                 RBB
  v.

CAROLYN W. COLVIN, Commissioner                  MEMORANDUM*
of Social Security,

              Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Southern District of California
                     John A. Houston, District Judge, Presiding

                       Argued and Submitted March 7, 2014
                               Pasadena, California

Before: BYBEE, BEA, and IKUTA, Circuit Judges.

       Appellant Alice Castle appeals the district court’s judgement affirming the

Administrative Law Judge’s (ALJ) decision finding that Castle was not disabled




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
and was thus ineligible for benefits. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.

      Castle argues that the ALJ erroneously rejected licensed clinical social

worker Kellie Michael’s opinion regarding Castle’s limitations. Further, Castle

contends that the ALJ disregarded her cousin, Debra Robuson’s, testimony in

violation of Sprague v. Bowen, 812 F.2d 1226, 1232 (9th Cir. 1987), and Smolen v.

Chater, 80 F.3d 1273, 1288 (9th Cir. 1996). We agree that an ALJ may not reject a

lay witness’s testimony solely because the witness is not an acceptable medical

source. Nevertheless, to the extent that the ALJ erred, that error was harmless

because the ALJ gave specific and legitimate reasons for rejecting the relevant

testimony. McLeod v. Astrue, 640 F.3d 881, 887 (9th Cir. 2011). Specifically, the

ALJ rejected Michael’s testimony because it contradicted the four acceptable

medical sources’ opinions. Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012)

(holding that an ALJ may discount testimony from “other sources” if the ALJ gives

germane reasons for doing so). Furthermore, Robuson’s opinion contradicted the

medical opinions and was similar to Michael’s testimony that was discredited for

that very reason. Id. at 1121 (“[W]here the ALJ rejects a witness’s testimony

without providing germane reasons, but has already provided germane reasons for

rejecting similar testimony, we cannot reverse the agency merely because the ALJ


                                         2
did not clearly link his determination to those reasons.” (internal quotation marks

and citation omitted)).

      Next, Castle notes that the ALJ incorrectly stated that Dr. Nicholson

determined she was “mildly limited” in her ability to associate with day-to-day

work activity. We agree that the ALJ was mistaken because Dr. Nicholson actually

determined that Castle is “moderately limited” in this one area. However, this

error was harmless because Dr. Nicholson opined that Castle has only mild

limitations overall, and the other objective medical evidence supports the ALJ’s

determination that Castle’s disability was not severe. Tommasetti v. Astrue, 533

F.3d 1035, 1038 (9th Cir. 2008) (“[T]he court will not reverse an ALJ’s decision

for harmless error, which exists when it is clear from the record that the ALJ’s

error was inconsequential to the ultimate nondisability determination.” (internal

quotation marks and citation omitted)).

      Castle also disputes the ALJ’s decision that she does not have an impairment

or combination of impairments that significantly limit her ability to work.

Specifically, she claims that an impairment is severe if the impairments have “more

than a minimal affect on an individual’s ability to work,” Social Security Ruling

85-28, and here there is substantial evidence that her health concerns affect her

ability to work. We disagree. There is sufficient evidence in the record that


                                          3
Castle’s impairments are not severe, including objective medical evidence from

four acceptable medical sources that showed Castle was coherent and articulate,

had no physical limitations, and could perform basic work activities. Furthermore,

substantial evidence supports the ALJ’s decision to discredit the subjective

testimony from Castle and the lay witnesses. Indeed, Castle’s testimony is

undermined and discredited by the objective medical opinions and her own

description of her daily activities. Thomas v. Barnhart, 278 F.3d 947, 958 (9th Cir.

2002) (holding that an ALJ may consider a claimant’s reputation for truthfulness,

inconsistencies in claimant’s testimony or between her testimony and her conduct,

claimant’s daily activities, and testimony from physicians and third parties when

weighing a claimant’s credibility).

      AFFIRMED.




                                          4